Title: To John Adams from Beriah Norton, 8 April 1800
From: Norton, Beriah
To: Adams, John



Sir
Edgartown April 8th 1800

When I Left your House the Saturday that I had the Honor to dine with you, I intended to have waited on your Excellency again before I Left Philadelphia. But the Vessel Came out on Monday morning So that I Could not have that Honer. Your worthy Secy. of State Mr. Pickering did me the honor to Pay Particular attention to My Business, he will of Course Let your Excy. know the nature and statement of the Papers Left with him in order to be forwarded to Mr. King.—The People here are Pleased with the Present State of the Business. Whether we Ever obtain any thing or Not. I know the Claim is Just, and I Expect a Legal Demand, you know sir in some Measure the Importance of the Applycation to Me I trust Sir you will Give it all the weight that you Can with Justice, in the statement to Mr. King.
I beg Sir that you will Honor me by makeing My Beest regards to your worthy, Good, Lady, whose Civility (as well as your own) when in London as well as in Philadelphia, I am Never to forget while I have My Reason.
I am Sir with the Greatest Consideration / your most Obet. Huml. Sert.
Beriah Norton